TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00728-CR


Arnold Smith, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 006625, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is overdue.  The court reporter, Ms. Rachel Kocher, failed to
respond to two notices from this Court.
Appellant, who was sentenced to eighteen years' imprisonment, is represented by
appointed counsel on appeal.  We assume that if there were any question whether appellant is
indigent, the district court would not have appointed counsel.
The district court is instructed to direct the court reporter to prepare the reporter's
record at no cost to appellant. The reporter's record is ordered filed no later than May 16, 2003.
It is ordered April 10, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish